  Case 1-20-43260-ess      Doc 12     Filed 09/23/20   Entered 09/23/20 11:01:45




                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NEW YORK


In re:                                                        Chapter 11

ALEXANDRE CATTEAU,                                            Case No.: 20-43260-ess

                            Debtor.


                     AMENDED NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that the firm of Cilenti and Cooper, PLLC, appears in
this matter on behalf of creditors Miguel Angel Suarez, Miguel Cielo Ramos, Gerardo
Ixehuatl Hernandez, Gustavo Jacobo Peralta, Juan Manuel Cuervo Reyes, Carlos Rangel
Camacho, Marcelino Barrales Ramos, Nestor Hernandez Sanchez, Leo Dan Andrade
Huerta, Jose Gaguancela Aucacama, Fidencio Juarez Tecuapacho, and Efren Romero.
Pursuant to Bankruptcy Rule 2002, kindly direct all notices, pleadings, and
correspondence to the undersigned.
Dated: September 23, 2020
       New York, New York
                                           Respectfully submitted,
                                              /s/ Peter Hans Cooper
                                     By:   ______________________________
                                                  Peter H. Cooper (PHC 4714)
                                           CILENTI & COOPER, PLLC
                                           10 Grand Central
                                           155 East 44th Street – 6th Floor
                                           New York, New York 10017
                                           Telephone (212) 209-3933
                                           Facsimile (212) 209-7102
                                           E-mail: pcooper@jcpclaw.com
                                           Attorneys for Miguel Angel Suarez,
                                           Miguel Cielo Ramos, Gerardo Ixehuatl
                                           Hernandez, Gustavo Jacobo Peralta, Juan
                                           Manuel Cuervo Reyes, Carlos Rangel
                                           Camacho, Marcelino Barrales Ramos,
                                           Nestor Hernandez Sanchez, Leo Dan
                                           Andrade Huerta, Jose Gaguancela
                                           Aucacama, Fidencio Juarez Tecuapacho,
                                           and Efren Romero
